DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 remain cancelled, claims 25-44 and new claim 45 as amended are presently under consideration as set forth by applicant’s amendments to the claims filed with the response dated 23 May 2022.
Applicant’s amendments to the claims have overcome the prior art rejection of record, and the indefiniteness rejection of claim 41. These rejections are therefore withdrawn.

Reasons for Allowance
Claims 25-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 25 the closest prior art of record of Hiller et al (US 2006/0266404) in Fig. 14G and paras [0029]-[0030] teaches a thermally conductive pedestal 68A with an inside surface in thermal contact with external surface of pipe 62 through bottom portion with linear tabs 100 with highly conductive flexible strap 102 such as woven copper strap 102 and thin sheet of Grafoil between the strap and held in place with a stainless steel hose clamp 64 disposed about pipe 62 where alumina foil 82 between thermoelectric modules 66 and pedestal 68A thus act as a baseplate and are in thermal contact with pedestal 68A.
However, the prior art of record does not teach or make obvious the claim 25 limitations where “a plurality of stacked plates, each of the plurality of stacked plates being made of a same thermally conductive material and disposed in a stacked arrangement adjacent to one another, a central portion of the stacked plates disposed in thermal contact with the outside surface of the coupler, wing portions of the stacked plates configured to place in thermal contact with portions of the external surface of the object” in combination with the other limitations of claim 25.
The prior art references of Hershberger et al (US 2009/0000309), Costello (US 1,397,943), Yee et al (KR 2015/0007827A), Tang et al (US 2018/0005917), and Moczygemba’808 (US 2014/0096808) do not make up for the deficiencies of Hiller.
As such, claim 25 and its dependent claims 26-36 and 45 are found allowable over the prior art of record.
Independent claim 37 likewise recites in the claimed method “placing central portions of conductive plates in a stacked arrangement against an outside surface of a couple, each of the conductive plates being made of a same thermally conductive material” and “coupling the coupler to the baseplate with the central portions of the conductive plates and the portion of the band positioned therebetween” which are not taught or made obvious in combination with the other limitations of claim 37 by the prior art of Hiller or the other cited prior art of record.
As such, claim 37 and its dependent claims 38-44 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726